UNITED STATES DISTRICT COURT
DISTRICT OF JERSEY (NEWARK)
                                                              x
WORLDWIDE LOGISTICS LTD.,                                     :         Civil Index No.
                                                                  2:19-cv-OO$62 -CCC-JBC
                                              Plaintiff,

               —   against   —




SUNUNK CORPORATION, in personam,
and the cargo consisting of parts and/or components of
solar panel equipment manufactured by Wuxi Huishan
Metalwork Technology Co. Ltd., in rem,

                                              Defendants.

                                                             x
                     JuDGMENT BY DEFAULT AGAINST DEFENDANT
                             SUNLINK CORPORATION

       This action having been commenced on January 21, 2019, by the filing of a Summons and

Complaint (ECF Doe. I), and service of the Summons and Complaint having been served upon

Defendant Sunlink Corporation, together with a writ of maritime attachment for assets found

within this district and a warrant of arrest pursuant to Rules B and C of the Supplemental Rules

For Admiralty Or Maritime Claims And Asset Forfeiture Actions, respectively, and an Entry of

Default from the Clerk of the United States District Court for the District of New Jersey certifying

that Defendant Sunlink Corporation did not answer or otherwise move with respect to the

Complaint and is in default having been entered on June 26, 2019, it is

       ORDERED AND ADJUDGED that the Plaintiff Worldwide Logistics Ltd. have

judgment against Defendant Sunlink Corporation, a corporation with an office located at

2 Belvedere Place, Suite 210, Mill Valley, California 94941, in the amount of $528,183.76, with

interest at 18% per annum from February 14, 2019, through the date of the entry of default, in the
amount of $49,228.83, plus attorneys' fees in the amount of $29,595.00, plus costs and

disbursements ofthis action in the amount of$819.39, amounting in all to $607,826.98, plus post­

judgment interest calculated from the date of the entry of this Judgment, at a rate equal to the

weekly average one-year constant maturity (nominal) Treasury yield for the calendar week

preceding the date of this Judgment.

Dated:        Newark, New Jersey
              August 22, 2019

                                                                        U.S.D.J.




                                               2
